Exhibit 10.1




FELCOR LODGING TRUST INCORPORATED
FELCOR ODGING LIMITED PARTNERSHIP
125 E. John Carpenter Freeway, Suite 1600
Irving, TX 75062






April 23, 2017




[EXECUTIVE]
c/o FelCor Lodging Trust Incorporated


Dear [EXECUTIVE]:
Thank you for your commitment to FelCor Lodging Trust Incorporated and FelCor
Lodging Limited Partnership (the “Company”) as we work to complete the pending
merger transaction with RLJ Lodging Trust and RLJ Lodging Trust, L.P. (the
“Merger”). If the Merger is completed, it will constitute a Change in Control of
the Company under your Change in Control and Severance Agreement with the
Company (your “Agreement”), which would entitle you to the enhanced severance
protection under your Agreement in the event you have a qualifying termination
of employment. In consideration for the increased benefits that you will receive
in the Merger and our agreement that the Merger constitutes a change in control
under your Agreement, we request that you agree to certain amendments to your
Agreement, including that payment of severance benefits under your Agreement be
conditioned on your execution and non-revocation of a waiver and release in the
form attached to this letter as Exhibit A (the “Release”).
Specifically, we ask that you agree as follows:
If your employment terminates in connection with the Merger, your right to
severance benefits will be determined in accordance with the terms of your
Agreement, except that the severance benefits will be payable only if you sign
the attached Release within 45 days after your Date of Termination and no
earlier than your Date of Termination, as defined in the Agreement, and you do
not revoke the Release within seven days after you have signed it.
Notwithstanding anything to the contrary in the Agreement, if given written
notice of your termination of employment without Cause, you will terminate
employment with the Company and all affiliates on the Date of Termination set
forth in such Notice of Termination that is coincident with or following the
consummation of the Merger, and, subject to your execution of the Release and
receipt of severance benefits, you will not dispute such termination, Date of
Termination or Notice of Termination. You agree that a written notice of
termination without Cause need not include any information besides a statement
that you are being terminated without Cause and the Date of Termination. You
will be provided at least 30 days’ notice, 30







--------------------------------------------------------------------------------




days’ of pay in-lieu of notice or a combination thereof covering at least 30
days, which will be paid regardless of whether you sign the Release.
The Severance Payment Date under your Agreement will be the first business day
after the Release becomes effective (except that (a) if the 45-day period
following your Date of Termination straddles two years, then it will be paid it
the later year to the extent required by applicable tax law and (b) if required
by the Agreement due to the application of federal tax law, the Severance
Payment Date may be delayed by six months).
This letter agreement is effective as of the date it is signed by you, but will
terminate if the Merger is not consummated.
Please acknowledge your agreement with the terms set forth herein by signing
this letter where indicated below and returning a copy to me.
Sincerely,


FELCOR LODGING TRUST INCORPORATED, acting individually and as the sole general
partner of FelCor Lodging Limited Partnership



By: _________________________    
Name:                     
Title:                     

Accepted:
_______________________________
[EXECUTIVE]
Date: April 23, 2017













--------------------------------------------------------------------------------





Exhibit A
RELEASE AGREEMENT
This Release Agreement (the “Agreement”) is made by and among (i) [EXECUTIVE]
(“Executive”) and (ii) FelCor Lodging Trust Incorporated, and any parent,
subsidiary, and/or affiliate companies or entities (including FelCor Lodging
Limited Partnership) (collectively, the “Company”), as well as any officers,
directors, managers, members, shareholders, investors, administrators, general
or limited partners, agents, employees, accountants, and/or attorneys associated
or affiliated with the Company. The signatories to this Agreement will be
referred to collectively as the “Parties” and individually as a “Party.” The
effective date of this Agreement shall be the date that falls seven (7) days
after Executive signs this Agreement without revocation (the “Effective Date”).
WHEREAS, Executive and the Company have entered into a Change in Control and
Severance Agreement (the “Severance Agreement”);
WHEREAS, Executive and the Company have entered into a letter agreement dated
April 23, 2017 (the “Letter Agreement”) that modifies certain provisions (but
not any provisions relating to the amount or value of severance benefits) in the
Severance Agreement; and
WHEREAS, Executive and the Company desire to end the employment relationship
that has existed between them, to provide for the orderly transition of
Executive’s duties and responsibilities, and provide Executive with Severance
Benefits (defined below) in connection with Executive’s departure from the
Company in accordance with the terms of the Severance Agreement, the Letter
Agreement, and this Agreement.
NOW, THEREFORE, in consideration of the covenants and mutual promises and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
Release and Waiver Agreement. Executive acknowledges and understands that this
Agreement is a release and waiver contract and that this document is legally
binding. Executive and the Company understand and acknowledge that by executing
this Agreement, each Party has confirmed that he and it has read and understood
each provision and he and it agree to all of the provisions set forth in this
Agreement.
Claims Covered by Agreement. Executive and the Company acknowledge and
understand that this Agreement applies only to claims that accrue or have
accrued prior to the date Executive signs this Agreement.
Consultation with Attorney, Review Period, and Revocation Period.
Executive is advised, and acknowledges that he has been advised, to consult with
an attorney prior to executing this Agreement concerning the meaning, import,
and legal significance







--------------------------------------------------------------------------------




of this Agreement. Executive acknowledges that he has read completely and fully
understands this Agreement, as signified by his signature hereto, and is
voluntarily executing the same after having the opportunity to obtain advice of
counsel for the purposes and consideration herein expressed.
Executive acknowledges that he has been provided with a period of at least
forty-five (45) days within which to consider, review, and reflect upon the
terms of this Agreement (the “Consideration Period”), during which time he may
seek counsel. The Parties agree that any discussions about or changes to this
Agreement, whether material or immaterial, will not restart the running of the
Consideration Period.
Executive acknowledges that he understands that he has seven (7) days in which
he may revoke this Agreement after he signs it; this Agreement shall not be
effective until the expiration of seven (7) days after Executive signs this
Agreement, without revocation; and any revocation of this Agreement must be
delivered to the Company’s General Counsel prior to the expiration of seven (7)
days after Executive signs this Agreement. If Executive timely revokes his
acceptance of this Agreement, this Agreement shall be voided in its entirety,
and Executive shall not be entitled to receive any of the Severance Benefits
(defined below), and to the extent Executive already received Severance
Benefits, he must immediately return the amount received.
Severance Benefits. In exchange for the promises made, covenants contained, and
consideration provided by Executive in this Agreement, the Company shall pay to
Executive the severance benefits (the “Severance Benefits”) set forth in the
Severance Agreement, as applicable depending upon the circumstances relating to
Executive’s departure from the Company. The Parties agree that the specific
Severance Benefits to be provided are as follows:
A lump sum payment equal to the Applicable Multiple times your Annual
Compensation, as those terms are defined and set forth in the Severance
Agreement;
Continued benefits coverage for Executive and his or her dependents for a period
of 24 months following the Date of Termination, which includes life, disability,
accident and health insurance benefits that are substantially identical to those
Executive (and his or her dependents) was receiving immediately prior to the
Date of Termination, subject to the terms of Section 6(d) of the Severance
Agreement; and
To the extent provided under the Severance Agreement and triggered by the Merger
(as defined in the Letter Agreement), any amount due as a Gross Up Payment under
Section 7 of such agreement.
The Company will also pay all legal fees and expenses incurred by the Executive
as a result of the termination in connection with the enforcement of your rights
or benefits under the Severance Agreement (as modified by the Letter Agreement)
or any tax audit or proceeding to the extent attributable to the application of
Section 4999 of the Internal Revenue Code of 1986, as amended. For the avoidance
of doubt, regardless of whether Executive executes this Agreement and allows it
to become effective, Executive will receive (1) the benefits set forth in
Section 4 of the Severance Agreement; (2) Executive’s full base salary through
the Date of Termination (and, if applicable, pay in lieu of notice as described
in the Letter Agreement), plus all amounts to which you are then


4

--------------------------------------------------------------------------------




irrevocably vested and to which you are then entitled under any compensation
plan of the Company, at the time such payments are due under the terms of such
plan and (3) compensation or other awards payable or due to you in respect of
any period preceding the Date of Termination under any incentive compensation
plan or agreement thereunder, in accordance with and subject to the terms of
such plans and agreements.
The Company’s payment of the Severance Benefits is subject to applicable
federal, state, and local taxes and withholding. Executive acknowledges and
agrees that the Severance Benefits, when provided to Executive, constitute the
totality of all benefits of any kind due and owing to Executive upon the
termination of his employment with the Company and that, upon receipt of those
Severance Benefits, Executive shall be entitled to no other benefits, payments,
distributions, transfers, penalties or other amounts or consideration of any
kind from the Company upon the occurrence of the termination of his employment
as a consequence of, relating to, or in connection with Executive’s employment
by the Company or the termination of such employment by the Company.
Release and Waiver by Executive.
In consideration of the payment or provision of certain benefits set forth in
the Severance Agreement, the promises and mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Executive, for himself and on behalf of his descendants,
dependents, heirs, executors, trustees, administrators, assigns, and successors,
knowingly and voluntarily releases and forever discharges the Released Parties
(as defined below in this Section 5) from any and all manner of action or
actions, cause or causes of action, suits, debts, contracts, agreements,
promises, liability, claims, demands, damages payments, compensation, loss,
cost, or expense, of any nature whatsoever, known or unknown, in law or in
equity (hereinafter “Claims”), which he now has or may have against any of the
Released Parties arising out of, based upon, or indirectly or directly related
to any matter, cause, or thing that occurs, accrues, or otherwise exists on or
before the date of execution of this Agreement. Claims released by Executive
include, without limitation, claims relating to or arising out of (i) his
hiring, compensation, benefits, and employment with the Company; (ii) his
separation from employment from the Company; (iii) any claimed bonus or any
other payments, (iv) the right to raise a “dispute” under Section 5(e) of the
Severance Agreement; and (v) all Claims arising out of his employment known or
unknown that could or have been asserted by him against the Company, at law or
in equity, or sounding in contract, express or implied, (including breach of or
any rights under any agreement to which Executive, on the one hand, and the
Company, on the other hand, are parties), sounding in tort, and any and all
fraud-based Claims. Additionally, Claims released herein specifically include,
but are not limited to, any Claims arising under any federal, state, or local
laws of any jurisdiction that prohibit age, sex, race, national origin, color,
disability, religion, veteran, military status, sexual orientation, or any other
form of discrimination, harassment, or retaliation, including, without
limitation, all Claims under the Age Discrimination in Employment Act of 1967,
29 U.S.C. § 621, et seq. (the “ADEA”), the Americans with Disabilities Act,
Title VII of the Civil Rights Act of 1964, the Rehabilitation Act, the Equal Pay
Act, the Family and Medical Leave Act, 42 U.S.C. §1981, the Civil Rights Act of
1991, the Civil Rights Act of 1866 and/or 1871, the Sarbanes Oxley Act, the
Occupational Safety and Health Act, the Employee Polygraph Protection Act, the
Uniform Services


5

--------------------------------------------------------------------------------




and Employment and Re- Employment Rights Act, the Worker Adjustment Retraining
Notification Act, the Lilly Ledbetter Act, the Genetic Information and
Nondiscrimination Act, the National Labor Relations Act, the retaliation
provisions of the Fair Labor Standards Act, the Labor Management Relations Act,
and any other similar or equivalent federal, state, or local laws, all as
amended; all Claims under any federal, state, local, municipal, or common law
concerning whistleblower protection; and all Claims arising under the Employee
Retirement Income Security Act. This release shall run to and be for the benefit
of the Company, RLJ Lodging Trust, RLJ Lodging Trust, L.P., and their respective
parents, divisions, subsidiaries, and related or affiliated entities, and each
of their associates, owners, representatives, trustees, shareholders, members,
directors, officers, partners, employees, insurers, contractors, agents, and
attorneys, past or present, and all persons acting by, through, under or in
concert with any of them and all predecessors, successors, and assigns thereof
(collectively the “Released Parties”).
Executive acknowledges and agrees that his release and waiver of Claims also
includes without limitation all Claims under the ADEA, as amended, including by
the Older Workers Benefit Protection Act, and any municipal, state, or federal
law regarding age discrimination. The following terms and conditions apply to
and are part of the release of ADEA claims under this Agreement: (i) Executive
is not waiving or releasing a claim challenging the validity of Executive’s
release and waiver of Claims based on the ADEA; and (ii) Executive is not
waiving or releasing any right or claim under the ADEA that may arise after he
signs this Agreement.
Executive hereby specifically covenants and agrees that Executive will not
initiate, or cause to be initiated, any action or cause of action against the
Company or any of the other Released Parties in the future asserting any Claim
covered by the release. Executive further represents and warrants that he has
not previously filed any claim or joined in any claim or suit against the
Released Parties.
The Parties acknowledge that they are parties to a Guaranty Agreement date
________ (the “Guaranty Agreement”). The Parties agree that, upon payment of the
Severance Benefits to Executive, the Guaranty Agreement is hereby amended to
provide that all rights to the Severance Benefits under the Guaranty Agreement
are satisfied and extinguished.
Under the terms of this Agreement, Executive is not waiving or releasing (i) the
right to file a charge with, or participate in an investigation by, the Equal
Employment Opportunity Commission or any other federal or state agency, but he
acknowledges and agrees that the consideration provided under this Agreement
shall be the sole relief to him for any claims released herein, and he is not
entitled to recover, and agrees to waive, any monetary benefits or recovery
against the Released Parties in connection with any such charge or
investigation, without regard to who filed such charge or initiated such
investigation; (ii) any rights or claims that may arise after the date on which
he signs this Agreement, including Claims arising from or related to a breach of
the Severance Agreement; (iii) any rights or claims which cannot be waived by
law, including his right to workers compensation; (iv) any rights to
unemployment, state disability and/or paid family leave insurance benefits
pursuant to the terms of applicable law; (v) any rights that Executive has as a
holder of securities of the Company or other Person; (vi) any rights to vested
benefits and (vii) any rights to indemnification and directors and officers
liability insurance coverage.


6

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary herein, this Agreement does not
prohibit Executive, where applicable, from confidentially or otherwise
communicating or filing a charge or complaint with a governmental or regulatory
entity, participating in a governmental or regulatory entity investigation, or
giving truthful testimony or statements or other disclosures to a federal, state
or local governmental or regulatory entity, in each case without having to
disclose any such conduct to the Released Parties, or from responding if
properly subpoenaed or otherwise required to do so under applicable law. Nothing
in this Agreement shall limit Executive’s ability to disclose in confidence
trade secrets to federal, state, and local government officials, or to an
attorney, for the sole purpose of reporting or investigating a suspected
violation of law or to disclose trade secrets in a document filed in a lawsuit
or other proceeding, but only if the filing is made under seal and protected
from public disclosure. To the extent permitted by law, Executive agrees that if
any claim is made based on any matter released herein, Executive hereby waives,
and agrees that Executive shall not be entitled to recover and the Released
Parties shall not be liable for, any further monetary or other relief arising
out of or related to any such matter for any actual or alleged personal injury
or damages to Executive, including without limitation any costs, expenses and
attorneys' fees incurred by or on behalf of Executive (it being understood,
however, that this Agreement does not limit Executive’s right to receive an
award from a governmental or regulatory entity for information provided to such
an entity, and not as compensation for actual or alleged personal injury or
damages to Executive).
No Admission of Liability. This Agreement does not amount to, and shall not be
construed as, an admission of liability or wrongdoing of any kind on the part of
Executive or the Released Parties.
Eligibility for Rehire. Executive acknowledges and agrees that, by signing this
Agreement, he is voluntarily giving up any right he may have to maintain an
employment, independent contractor, or consultant relationship with the Company.
Executive further agrees not to seek any employment, independent contractor or
consultant relationship with, or to submit an application to, the Company at any
time in the future.
Termination. Executive acknowledges and agrees that, subject to receipt of
Executive’s Severance Benefits, his employment and service ended effective as of
the Date of Termination (as defined in the Severance Agreement), including with
respect to all of the offices, directorships, appointments and other positions
he holds with the Company and all of its parents, subsidiaries, and affiliates.
Executive hereby acknowledges that he received adequate notice of termination
and is not entitled to any “cure” period or pay in lieu of notice, beyond what
he has already been provided pursuant to the Letter Agreement.
Amendments to Severance Agreement. In exchange for the Severance Benefits and
other consideration provided herein, Executive acknowledges and reaffirms the
modifications to the Severance Agreement made in Paragraph 2 of the Letter
Agreement.
Miscellaneous.
Choice of Law. This Agreement (including any claim or controversy arising out of
or relating to this Agreement) shall be governed by the Law of the State of
Texas, without regard


7

--------------------------------------------------------------------------------




to conflict of Law principles that would result in the application of any Law
other than the Law of the State of Texas, it being stipulated by the Parties
that Texas has a compelling state interest in the subject matter of this
Agreement and that Executive has had or will continue to have regular contact
with Texas in the performance of this Agreement. The Parties also agree that,
except for an action for injunctive relief filed by the Company, the venue of
any action to enforce the provisions of this Agreement, or any document executed
in connection herewith, shall be in Dallas County, Texas.
Severability. The provisions of this Agreement shall be severable in the event
that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction or
a properly empaneled arbitrator to be invalid, void or otherwise unenforceable,
and the remaining provisions shall remain enforceable to the fullest extent
permitted by law. Furthermore, to the fullest extent possible, the provisions of
this Agreement (including, without limitations, each portion of this Agreement
containing any provision held to be invalid, void or otherwise unenforceable,
which is not itself invalid, void or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.
Amendment; Entire Agreement. This Agreement may be modified or amended only by a
writing signed by Executive and the Company. This Agreement constitutes the
entire understanding and agreement of the Parties, and supersedes prior
understandings and agreements, if any, among or between the Parties, with
respect to the subject matter of this Agreement. There are no representations,
agreements, arrangements or understandings, oral or written, concerning the
subject matter hereof between and among the Parties which are not fully
expressed or incorporated by reference in this Agreement.
Disputes Relating to Agreement. If any action at law or in equity, including an
action for declaratory relief, is brought to enforce or interpret the provisions
of this Agreement, the party prevailing in any such litigation may be awarded
from the adverse party its actual damages and reasonable costs and expenses,
including, without limitation, reasonable attorneys’ fees incurred in connection
with such dispute and litigation. In the event of the violation or threatened
violation of any of the covenants and/or promises in this Agreement, the Company
shall be entitled to seek injunctive relief, both preliminary and final,
enjoining and restraining such violation or threatened violation, without
posting a bond and without the need to show irreparable harm, which injunctive
relief shall be in addition to all other remedies available to the non-breaching
party, at law or in equity.
Knowing and Voluntary Agreement. Executive and the Company hereby represent and
warrant that, prior to signing below, each has had the opportunity to consult
with legal counsel of his/its choice, has read this document in its entirety and
fully or satisfactorily understands its content and effect, and that he/it has
not been subject to any form of duress in connection with this settlement, is
completely satisfied with the settlement reflected in this Agreement, and
accordingly agrees to be bound as described in this Agreement.
ADEA Disclosure. Executive acknowledges that with his receipt of this Agreement
he also received an “Age Discrimination in Employment Act Disclosure,” attached
as Attachment 1, that contains information regarding (i) any class, unit, or
group of individuals covered by a


8

--------------------------------------------------------------------------------




group termination program (the “Program”), any eligibility factors for the
Program, and any time limits applicable to the Program; and (ii) the job titles
and ages of all individuals selected for the Program, and the ages of all
individuals in the same job classification or organizational unit who are not
selected for the Program.


THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK


9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date. Executive may not execute this Agreement before his last
day of employment.


EXECUTIVE:

________________________
Name: [EXECUTIVE]
Date:                 


FELCOR LODGING TRUST INCORPORATED, acting individually and as the sole general
partner of FelCor Lodging Limited Partnership



By: _________________________    
Name:                     
Title:                     







10

--------------------------------------------------------------------------------






Attachment 1


Age Discrimination in Employment Act Disclosure


[To include]
    






 



--------------------------------------------------------------------------------





11